Citation Nr: 1534969	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  10-15 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio


THE ISSUE

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to automobile and adaptive equipment or for adaptive equipment only.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to June 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  By a rating action in January 2009, the RO denied entitlement to a TDIU.  Subsequently, in a March 2009 rating action, the RO denied the claim for automobile and adaptive equipment or adaptive equipment only.  The Veteran perfected timely appeals to both decisions.  

On June 9, 2015, the Veteran appeared and testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.  

The issue of entitlement to automobile and adaptive equipment or adaptive equipment only is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

FINDINGS OF FACT

1.  The Veteran is service-connected for residuals of post-traumatic stress disorder (PTSD), rated as 70 percent disabling; residuals of internal derangement of the left knee, rated as 20 percent disabling, and diabetes mellitus, type II, associated with herbicide exposure, rated as 20 percent disabling.  His combined schedular rating is 80 percent.  

2.  The Veteran completed high school and has reported having two years of college.  He has had occupational experience as a security guard; he last worked full time in 2008.  

3.  The Veteran's service-connected disabilities, when evaluated in association with his education and occupational experience, have likely made him unable to obtain and retain substantially gainful employment.  

CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.15, 4.16 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in August 2008 and November 2008 from the RO to the Veteran, which were issued prior to the RO decision in January 2009.  An additional letter was issued in February 2009.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claim decided herein has been obtained and associated with the claims file.  Neither the Veteran nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of the claim.  The Board concludes that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Veteran has been afforded a VA examination on the issue adjudicated in this decision.  The VA examination was conducted by a medical professional who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that the examination afforded the Veteran is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

In summary, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising her as to the evidence needed, and in obtaining evidence under the VCAA.  

II.  Factual background.

In a statement in support of claim (VA Form 21-4138), dated in August 2008, the Veteran indicated that he was filing a claim for individual unemployability.  The Veteran's formal application for compensation based on unemployability (VA Form 21-8940) was received in September 2008.  The Veteran reported that he had two years of college, and he worked as a security guard until August 2008, at which time he became too disabled to work.  

The Veteran was afforded a VA examination in September 2008.  The examiner noted that the Veteran arrived in a wheelchair with braces on his left leg and both arms; however, he was able to independently wheel himself into the examination office.  It was also noted that rapport was fairly easy to establish and he maintained a cooperative attitude throughout the interview.  The examiner observed that treatment notes since the last examination suggest no significant changes in mood or functioning other than termination of employment.  The Veteran noted frequent references to pain, symptoms of anxiety and depression without suicidal ideation/intent, disrupted sleep and recurrent nightmares.  The treating physicians also noted that the Veteran appeared affectively flat or restricted and that he had difficulty initiating conversation often pausing before responding.  It was noted that the Veteran worked as a security guard from 1998 until August 2008; he stated that he decided to leave the job because he could not make rounds due to his leg and knee problems nor do the computer work that was part of the job (e g putting names of visitors into the computer or responding to e-mails without getting confused).  The Veteran indicated that he continued to live in a fairly isolated lifestyle; he stated that he has only one friend, does not participate in any social organizations and has no interest in pursuing any social activities/events.  The Veteran related that his declining physical health and PTSD prevent him from being employed.   

On mental status examination, the Veteran was fully oriented.   Appearance and-hygiene was acceptable and appropriate to the weather.  His speech was occasionally slowed and his affective presentation was flat and restricted.  Occasionally in the interview he often appeared to be searching for what to say and ended up drawing a blank when asked for specific examples.  The Veteran reported some memory problems (e g forgetting that he met people or their names).  The examiner noted that his long term memory appeared grossly intact and his short term and recent memory appeared to be mildly to moderately impaired.  He reported no auditory, visual hallucinations or delusions.  He reported no obsessive or ritualistic behaviors.  He was able to establish and maintain appropriate eye contact.  He does not report any regular panic attacks although his nerves' will occasionally worsen.  He denies any suicidal or homicidal ideation or intent and has never made a suicide attempt.  The examiner indicated that the Veteran did not appear to have any major problems with impulse control.  

The examiner stated that, based upon his reporting of signs symptoms and occupational and social functioning described above, the Veteran continued to display sufficient criteria to warrant a diagnosis of PTSD.  The pertinent diagnosis was PTSD; he was assigned a GAF score of 53.  Based upon his reported symptoms a GAF of 53 was assigned because of their moderate number frequency and intensity.  The examiner stated that the Veteran does not suffer from any gross impairment in his thought processes or communication.  He does not suffer from any auditory or visual hallucinations or delusions.  He does not engage in any grossly inappropriate behavior.  He was not suicidal or homicidal.  The examiner stated that the Veteran's PTSD would cause moderate to severe impairment in both his occupational and social functioning; specifically, his symptoms would markedly interfere with his ability to work efficiently and interact with others effectively.  He would likely have moderate to severe discomfort when interacting with other people and moderately reduced communication.  He would likely have moderate to severe reduction in his ability to adapt to stressful situations at work and in other social environments.  Within the limitations of his 'numerous physical health problems, he is generally able to perform activities of daily living and adequately maintain his personal hygiene.  

The Veteran was also afforded a VA examination for evaluation of his left knee disorder in September 2008; at that time, he reported pain, weakness and stiffness.  The Veteran reported using a cane brace and wheelchair; he reported weakness of both lower extremities not specifically due to the left knee pathology.  Active range of motion was 0 to 110 degrees.  Repeat testing did not show additional limitation due to pain, fatigue lack of endurance incoordination, or weakness.  Additionally the knee was stable.  There was no warmth or effusion.  There was tenderness to palpation.  Anterior and posterior drawer sign was negative.  Lachman s and McMurray testing was negative.  The knee was stable to varus and valgus stress.  X-ray study of the knee showed intact bony architecture and the joint spaces were well maintained.  The examiner diagnosed residuals of left knee injury.  The examiner stated that there was no reason the Veteran cannot perform sedentary work due to his service connected left knee condition.  

Received in November 2008 was an employment certification form (VA Form 21-4192), dated in November 2008, indicating that the Veteran resigned from his job on August 17, 2008.  It was noted that the Veteran worked 40 hours per week as a security guard with Ohio Security Systems, Inc. from March 2008 through August 2008.  

Received in January 2009 were VA progress notes dated from January 2008 to January 2009.  During an Orthopedic consultation in November 2008, the Veteran reported having an unknown neurologic disease that keeps him wheelchair bound.  It was noted that the Veteran had complaints of left shoulder pain for which he was offered an injection, but he kindly declined; he stated that he would continue to do his therapy regimen that he keeps at home.  A December 2008 treatment note reported that the Veteran was seen in mental health asking for left knee brace.  The Veteran stated the last one broke and he uses it for standing up.  The Veteran related that he was seen in orthopedics last month but they did not address it.  Another treatment note in December 2008 indicated that the Veteran spends most of the time in a wheelchair but does get up on his legs for different activities of daily living; it was also noted that he uses the brace to support himself; he did ask for a replacement brace. 

Received in January 2009 were VA progress notes dated from January 2008 to January 2009.  A treatment note, dated in May 2008, reported a clinical impression of possible chronic peripheral neuropathy in left lower extremity +1- right LE due to nerve injury unknown cause.  Also stocking glove peripheral neuropathy from ETOH or other unknown exposure; or left leg injury with neuropathy leading to improper posture leading to pain and instability in right leg.  It was noted that the causes of neuropathy have been evaluated and are normal.  Following an evaluation in September 2008, the examiner noted that the Veteran presented with chronic PTSD and has been treated by the VA for the past several years; he stopped his medications about one month ago after running out of refills.  The Veteran stated that he noticed a change in how he feels since that time and he continued to have trouble sleeping and frequent nightmares about his Vietnam experience; he also continued to express memory problems and confusion when he gets stressed.  The examiner stated that the Veteran could benefit from individual psychotherapy and medication evaluation.  During a clinical visit in December 2008, the Veteran was assigned a GAF score of 50.  The examiner stated that the Veteran reported that his PTSD symptoms have remained unchanged; he noted that his nightmares continue at same intensity and frequency.  No improvement in pain with increase in Elavil; the Veteran had trouble with knee brace- and stated that it is not working.  

Received in April 2010 were VA progress notes dated from January 2009 to March 2010.  These records show that the Veteran received ongoing evaluation for complaints of flashbacks, nightmares, memory problems and difficulty with finding words.  A home health note, dated in May 2009, indicates that the Veteran reported muscle weakness and pain in legs; it was noted that the Veteran is wheelchair bound and does not walk much due to frequent falls.  During an individual therapy session in March 2010, the Veteran reported an increase in his PTSD symptoms.  The diagnosis was PTSD, with a GAF score of 50.  

Received in August 2013 were VA progress notes dated from April 1999 to June 2013.  During a clinical visit in May 2009, it was noted that the Veteran had muscle weakness and pain in legs.  It was also noted that the Veteran was wheelchair bound and does not walk much due to frequent falls.  The examiner further noted that the Veteran had a sedentary lifestyle and 30lb wt gain for the past year due to inactivity.  The Veteran indicated that he has lost 4lbs since last nutrition visit and he reports he is starting to read labels, and look for items low in cholesterol and fat.  Pt states he is eating more fruits and vegetables and has cut back on his portion sizes.  

At his personal hearing in June 2015, the Veteran reported that he last worked in 2008 as a security guard.  The Veteran indicated that he completed two years of college; he took the job as a security job because that was the job he was able to get from his training in the Marine Corps.  The Veteran indicated that he is unable to get out because he has to use a motorized wheelchair issued by the VA as a result of his service-connected left knee disorder.  The Veteran indicated that his doctors have said that his PTSD alone is enough to prevent him from engaging in gainful employment.  

III.  Legal Analysis.

When a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned where the veteran has a single service-connected disability that is rated as 60 percent disabling or more; or when there are two or more disabilities, at least one disability is rated at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, under the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  

In this case, the Veteran is service-connected for residuals of post-traumatic stress disorder (PTSD), rated as 70 percent disabling; residuals of internal derangement of the left knee, rated as 20 percent disabling, and diabetes mellitus, type II, associated with herbicide exposure, rated as 20 percent disabling.  His combined schedular rating is 80 percent.  Therefore, he meets the schedular requirements for TDIU under 38 C.F.R. § 4.16(a).  

In order to establish entitlement to TDIU benefits, there must be impairment so severe that a claimant cannot follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work that is more than marginal, that permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

Here, the Board finds the probative evidence is at least in equipoise.  The records reflect that the Veteran has a combined disability rating of 80 percent and has severe disabilities involving his left knee and mental disorders.  VA clinicians appear to have differing views of the effect of the Veteran's service-connected disabilities on his employability.  Following examination of the left knee in September 2008, the VA examiner stated that there was no reason he cannot perform sedentary work due to his service connected left knee condition.  However, the examiner who conducted the psychiatric examination stated that the Veteran's PTSD would cause moderate to severe impairment in both his occupational and social functioning; specifically, he stated that the Veteran's symptoms would markedly interfere with his ability to work efficiently and interact with others effectively.  He would likely have moderate to severe discomfort when interacting with other people and moderately reduced communication.  He would likely have moderate to severe reduction in his ability to adapt to stressful situations at work and in other social environments.  

After having reviewed the record and weighing the evidence both in support of and against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran's PTSD, left knee disorder, and diabetes mellitus combine to make him unemployable.  The evidence of record establishes that the Veteran is impaired by his physical as well as his psychiatric disabilities.  As noted above, the September 2008 VA examiner stated that the Veteran's PTSD would cause moderate to severe impairment in both his occupational and social functioning; specifically, his symptoms would markedly interfere with his ability to work efficiently and interact with others effectively.  In summary, given the repeated treatment for his PTSD and left knee disorder, and the clinical findings which reflect symptoms that have generally remained the same in severity, the Board concludes that the evidence is at least in equipoise as to whether the service-connected disabilities prevent the Veteran from securing and following substantially gainful employment consistent with his education and occupational experience.   Hence, entitlement to TDIU is warranted.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Entitlement to a TDIU rating is granted, subject to the laws and regulations governing the payment of monetary benefits.  

REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claim for entitlement to automobile and adaptive equipment or adaptive equipment only.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

A certification of eligibility for financial assistance in the purchase of one automobile or other conveyance and necessary adaptive equipment will be made where the Veteran's service-connected disabilities result in one of the following: (i) loss or permanent loss of use of one or both feet; (ii) loss or permanent loss of use of one or both hands; or (iii) permanent impairment of vision of both eyes. For entitlement to assistance in the purchase of adaptive equipment only, the Veteran must have, as the result of a service-connected disease or injury, ankylosis of one or both knees or one or both hips.  38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808.  Loss of use of a hand or a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., could be accomplished equally well by an amputation stump prosthesis.  38 C.F.R. §§ 3.350(a) (2) (i), 4.63 (2014).  

While the medical evidence supports the Veteran's assertion that he must rely on mechanical equipment, such as a cane and a wheelchair, in order to ambulate, the medical evidence suggests that this need is due to both service-connected (i.e., his left knee) and non-service connected (i.e., his back disorder) causes.  It is unclear regarding whether the Veteran experiences loss of use of his lower extremities when only his service connected disabilities are considered.  To date, the Veteran has not been afforded a VA examination with respect to this claim.  Given the above, a medical examination and opinion are necessary to determine whether he is entitled to an automobile and adaptive equipment or adaptive equipment only.  

To ensure that VA has met its duty to assist and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions: 

1.  The AOJ should ask the Veteran to identify all health care providers (VA or non-VA) of recent treatment he received for his service-connected disabilities, and to provide releases for VA to secure records from all private providers.  The AOJ should secure complete copies of all related medical records (that are not already in the record) from all providers identified.  

2.  Thereafter, the AOJ should arrange for the Veteran to be scheduled for appropriate VA examinations, to determine the current severity of his residuals of a left knee injury, type II diabetes mellitus, and PTSD.  The entire record must be reviewed by the examiner in conjunction with the examination.  All necessary tests should be completed.  The examiner's report should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  

The examiner is asked to furnish opinions as to whether one or more of the Veteran's service-connected disabilities alone or in combination has resulted in (1) loss or permanent loss of use of one or both feet; or (2) loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (3) loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  All opinions expressed should be supported by reference to pertinent evidence.  

3.  The AOJ must ensure that all development requested is complete.  If any development is incomplete, take corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Then readjudicate the claim in light of the additional evidence obtained and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of the additional evidence submitted.  The SSOC must provide reasons and bases for the decision reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this REMAND the Board intimates no opinion, either legal or factual, as to the ultimate determination warranted in this case.  The purposes of this REMAND are to further develop the record and to accord the Veteran due process of law.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).  


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


